                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


CHRISTI PICKENS                                                PLAINTIFF


v.                        NO. 3:19-cv-00179 PSH


ANDREW SAUL, Commissioner of                                  DEFENDANT
the Social Security Administration


                                 ORDER


     Plaintiff Christi Pickens (“Pickens”) has filed the pending motion for

an award of attorney’s fees and other expenses under the provisions of the

Equal Access to Justice Act. See Docket Entry 19. In the motion, she seeks

attorney’s fees in the amount of $2,717.25 and expenses in the amount of

$20.07, or a total amount of $2,737.32. The Commissioner of the Social

Security Administration (“Commissioner”) has no objection to Pickens’

motion.

     The Court has reviewed the motion for an award of attorney’s fees

and expenses and finds nothing unreasonable about the hours of work

performed, the hourly rate, or the expenses incurred. The motion is

granted, and attorney’s fees and expenses in the total amount of $2,737.32
are awarded Pickens. Because the award belongs to Pickens and not her

attorney, see Astrue v. Ratliff, 560 U.S. 586 (2010), the Department of

Treasury shall issue payment of this award by check made payable to

Pickens, in care of her attorney, Stephanie Bartels Wallace (“Wallace”),

and shall mail the check to Wallace at her Jonesboro, Arkansas, address.

     IT IS SO ORDERED this 9th day of April, 2020.




                                  __________________________________
                                    UNITED STATES MAGISTRATE JUDGE




                                    2
